      Case 1:20-cv-00918-CCC-LT Document 51 Filed 09/16/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ISAAC NARANJO,                             :   CIVIL ACTION NO. 1:20-CV-918
                                           :
                    Plaintiff              :   (Judge Conner)
                                           :
             v.                            :
                                           :
T. WALTER, et al.,                         :
                                           :
                    Defendants             :

                                       ORDER

      AND NOW, this 16th day of September, 2021, upon consideration of the

motions (Docs. 21-22) to compel discovery by plaintiff, and the parties’ respective

briefs in support of and opposition to said motions, and for the reasons set forth in

the accompanying memorandum, it is hereby ORDERED that the motions (Docs.

21-22) to compel discovery are DENIED.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
